Citation Nr: 1145501	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  05-17 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung condition, claimed as due to radiation exposure.  

2.  Entitlement to service connection for a heart condition, claimed as due to radiation exposure.  

3.  Entitlement to service connection for atrial fibrillation, claimed as due to radiation exposure.  

4.  Entitlement to service connection for benign prostatic hypertrophy, claimed as due to radiation exposure.  

5.  Entitlement to service connection for a vision condition, claimed as due to radiation exposure.  

6.  Entitlement to service connection for dizziness, claimed as due to radiation exposure.  

7.  Entitlement to service connection for lightheadedness, claimed as due to radiation exposure.  

8.  Entitlement to service connection for stress, claimed as due to radiation exposure.  

9.  Entitlement to service connection for chest pain, claimed as due to radiation exposure.  

10.  Entitlement to service connection for pneumonia, claimed as due to radiation exposure.  

11.  Entitlement to service connection for pleural effusion, claimed as due to radiation exposure.  

12.  Entitlement to service connection for paroxysmal atrial fibrillation, claimed as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) from February 2004 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

These matters were last before the Board in September 2009, at which time they were remanded to afford the Veteran a personal hearing before the Board.  Such a hearing was arranged; however, the Veteran withdrew his hearing request.  See February 2010 statement from Veteran.  

Also, the Board notes that in the September 2009 Board decision, the Board denied the Veteran's claim for service connection of asbestosis (claimed as a breathing condition).  Thus, this claim is not before the Board.  

The issue of entitlement to service connection for benign prostatic hypertrophy, claimed as due to radiation exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a radiogenic disease.

2.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated a lung condition in service or that a lung condition is attributable to service, including as due to exposure to ionizing radiation.

3.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated a heart condition in service or that a heart condition is attributable to service, including as due to exposure to ionizing radiation.
4.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated atrial fibrillation in service or that atrial fibrillation is attributable to service, including as due to exposure to ionizing radiation.

5.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated a vision condition in service or that a vision condition is attributable to service, including as due to exposure to ionizing radiation.

6.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated dizziness in service or that dizziness is attributable to service, including as due to exposure to ionizing radiation.

7.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated lightheadedness in service or that lightheadedness is attributable to service, including as due to exposure to ionizing radiation.

8.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated stress in service or that stress is attributable to service, including as due to exposure to ionizing radiation.

9.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated chest pain in service or that chest pain is attributable to service, including as due to exposure to ionizing radiation.

10.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated pneumonia in service or that pneumonia is attributable to service, including as due to exposure to ionizing radiation.

11.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated pleural effusion in service or that pleural effusion is attributable to service, including as due to exposure to ionizing radiation.

12.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated paroxysmal atrial fibrillation in service or that paroxysmal atrial fibrillation is attributable to service, including as due to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  A lung condition was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

2.  A heart condition was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

3.  Atrial fibrillation was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

4.  A vision condition was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

5.  Dizziness was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

6.  Lightheadedness was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

7.  Stress was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

8.  Chest pain was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

9.  Pneumonia was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

10.  Pleural effusion was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

11.  Paroxysmal atrial fibrillation was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in August 2003, May 2005 and December 2005.  

VA has obtained the Veteran's service treatment records, VA records and assisted the Veteran in obtaining evidence.  Despite the Veteran's representative's request, no VA examination is necessary to decide these claims as there is no competent indication that these conditions were incurred or aggravated in service, or that they are otherwise attributable thereto, including due to exposure to ionizing radiation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when specific to radiation-exposed veterans, such as a veteran who was present at Hiroshima or Nagasaki during specific periods of time. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, for radiation exposed veterans, certain "radiogenic diseases," may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

For radiation presumptive service connection purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation- exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  "Radiation-risk activity" means (A) onsite participation in a test involving the atmospheric detonation of a nuclear device, (B) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, (C) internment as a prisoner of war in Japan during World War II, (D) service in which the service member was, as part of his or her official military duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, and (E) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309(d)(3)(ii).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts and Analysis

The Veteran is claiming that he has various disabilities attributable to exposure to ionizing radiation due to participation in Operation Redwing in 1956.  A review of the Veteran's personnel records confirms his participation in Operation Redwing.  Accordingly, the Veteran qualifies as a "radiation exposed veteran."  38 C.F.R. § 3.309(d)(3).  The Veteran, a layperson, seeks service connection for these disabilities on this ground, asserting that exposure to ionizing radiation resulted in these conditions.  

The Board notes that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  However, as explained below, and despite the fact that the Veteran is a radiation exposed veteran, it has not been established, or suggested, that the Veteran has a radiogenic disease.  Accordingly, VA need not obtain a dose estimate in this case.  Id.  

A review of the Veteran's service treatment records discloses a singular complaint of pain in the chest upon deep breathing and sneezing in April 1957.  It was noted that the complaint seemed to involve the muscles between the ribs and was not internal or pleurisy, etc.  The Veteran was treated with hot moist pads and aspirin.  Upon discharge, the Veteran's clinical examination was normal in all spheres.  See June 1958 report of medical examination.  

The earliest evidence pertaining to the lungs appears in a March 1992 record from Proctor Hospital.  The record shows that the Veteran presented at this time with a complaint of right-sided chest pain thought to be related to pulling pipes, with an onset of about 4 weeks prior.  Examination resulted in an assessment of four week old illness characterized by right-sided pleuritic chest pain, pleural effusion, leukocytosis, fever and nodular densities in CT scan.  The treating physician noted that the cause of the Veteran's pleuritic disease on the right side was unclear.  Furthermore, the physician remarked that the condition was not clearly pneumonia on X-ray and CT.  Empyema was also suspected and the Veteran was admitted for treatment.  

A December 1992 record from the Mayo Clinic documents diagnoses of status-post resolution of a peripneumonic effusion, history of asbestos exposure with pleural plaques and two lung nodules likely representing granulomas.  The record notes that the Veteran had presented at this time with a complaint of occasional instantaneous sharp pain on the right side with deep inspiration, as well as occasional achiness across the chest and upper shoulder after lifting heavily at work.  
Of record is a December 1996 medical record from the St. Francis Medical Center.  This record documents that the Veteran had a recent severe spell where he almost passed out at work.  It also notes that the Veteran had an abnormal stress test.  In regards to the episode, the Veteran reported that while building a scaffold he felt dizzy and lightheaded and as if he were about to pass out.  He described increased breathing, but denied chest pain.  The episode lasted about 5 to 10 minutes.  The note also documented that the Veteran had experienced a racing heart sensation a few months prior.  

This note also documents a complaint of occasional intermittent blurry vision for many years.  In this regard, the Veteran described it as a sensation where he saw heat waves across a roadway.  He described that these instances lasted about 10 minutes and that his eye doctor had "apparently given some name to it."  However, it was felt that the condition was a possible migraine equivalent.  Other impressions were very atypical chest pains, abnormal stress Thallium suggesting inferolateral ischemia and widely spaced in time episodes of severe lightheadedness and near syncope.  

A December 1998 record from Proctor Hospital notes a complaint of rapid heart rhythm and impression of atrial fibrillation with a rapid ventricular response.  The Veteran was admitted, treated and released.  

A February 2001 private medical record from D.E., M.D. documents that the Veteran had presented to the emergency room in December 1998 with rapid atrial fibrillation.  The record further notes that the Veteran had done well without any clear recurrence of his atrial fibrillation.  The Veteran, however, complained that he felt dizzy and sluggish.  Paroxysmal atrial fibrillation was assessed. 

A March 2002 note from Dr. E. documents complaints of periods of nausea, particularly later in the day, along with some lightheadedness.  It was felt that these symptoms were related to the Veteran's medications.  

Of record is an April 2002 report of X-ray from the Knoxville Clinic.  This report notes that the cardiac size and configuration were normal, that the lung fields were clear and that there was no pleural effusion or pneumothorax present.  
An April 2003 treatment record from Dr. E. notes that the Veteran's paroxysmal atrial fibrillation dated back to as early as 1996.  It also notes a remote coronary angiography in 1996, which was normal but for a luminal irregularity in the proximal right coronary.  Also noted was that the Veteran became very anxious during these episodes.

A May 2003 record from Dr. E. notes similar impressions, as well as that during his periods of atrial fibrillation, the Veteran felt nausea, palpitations, lightheadedness and shortness of breath on exertion.  Paroxysmal atrial fibrillation was assessed at this time.  Subsequent records from this provider, as well as others, note similar impressions, but none attribute this condition to service, including as due to exposure to ionizing radiation.  

In September 2003 the Veteran apparently sought an opinion as to any health risks associated with his Navy experience, particularly his participation in nuclear weapons testing in the 1950s.  See note from Dr. N.  In this regard, it was noted in the record that there was "no specific test for effect of radiation exposure."

In September 2005 the Veteran was afforded a VA respiratory examination, largely in furtherance of substantiating his then pending claim for service connection of asbestosis.  At this time, the Veteran complained of exertional dyspnea when walking too far, with an onset of about 2 years prior.  A history of pneumonia and pleurisy in the 1990s, as well as a pleural effusion on the right was noted.  X-rays showed a pleural based focal prominence along the lateral hemithorax, which was non-calcified.  Otherwise, X-rays of the lungs were normal, but did show atherosclerosis involving the thoracic aorta.  CT scan did not show changes consistent with asbestosis.  Pulmonary function testing was normal, as was ABG.  With respect to pleural effusion, the examiner remarked that this could have been a parapneumonic effusion.  

In April 2010 the Veteran submitted a letter.  In this letter, he noted that he was exposed to atomic radiation testing while in service.  He also related that he had been advised by Dr. N. that he had asbestosis.  

Analysis

For purposes of clarity, the Board will address the Veteran's claims for a heart condition, atrial fibrillation, paroxysmal atrial fibrillation and chest pain together, as they involve the same anatomy.  Likewise, the board will address the claims for service connection of a lung condition, pneumonia and pleural effusion together, as well as the claims for service connection of vision problems, dizziness and lightheadedness and stress.

Initially, the Board points out that the Veteran not been assessed as having cancer.  Accordingly, the presumptive regulations are unavailing.  38 C.F.R. § 3.309(d).  Likewise, the Veteran has not been assessed as having a radiogenic disease and he has not submitted any competent scientific or medical evidence showing that he has a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  Accordingly, these regulations are unavailing.  Nevertheless, the Board will consider the claims on a direct basis.  

In terms of a heart condition, atrial fibrillation, chest pain and paroxysmal atrial fibrillation, the Board acknowledges the single complaint of chest pain in April 1957.  However, the service treatment records indicate that this was a musculoskeletal condition that resolved with treatment and there is no competent indication of any relationship between this complaint and the Veteran's current heart maladies.  

Otherwise, with respect to any heart conditions, the evidence shows that the Veteran first began experiencing heart problems in the 1990s, approximately 30 years following his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  No competent medical authority has attributed any heart condition to service, including as due to exposure to ionizing radiation.  The Veteran, as a layperson, is simply not competent to address this question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, as the evidence shows that the Veteran first manifested heart problems approximately 30 years following his discharge and there is no otherwise competent evidence attributing the claimed conditions to service, the claims must be denied.  Gilbert, supra. 

With respect to Veteran's claimed lung conditions, the Board does not find that the Veteran incurred any of these claimed conditions in service.  The Veteran's service treatment records document no impressions of the Veteran's claimed conditions and no medical evidence thereof appears until approximately 30 years following his discharge.  Maxson, supra.  As with the claimed heart conditions, no competent evidence has attributed his lung complaints and conditions to service, including as due to exposure to ionizing radiation.  Accordingly, as there is no favorable evidence on these claims, they must be denied.  Gilbert, supra.  

Lastly, the Board notes the claimed conditions of vision problems, dizziness, lightheadedness and stress.  In this regard, the Board notes that, with respect to vision problems, there appears no diagnosis thereof, but for a suspected migraine.  "In the absence of proof of a present disability, there can be no valid claim" Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, there appears no diagnosis of any psychiatric disorder, to include stress, or any separate condition manifested by dizziness, lightheadedness or stress.  Id.  To the extent that the Veteran's described dizziness, lightheadedness and stress are attributable to his atrial fibrillation and related medications, as is suggested above, the claim for atrial fibrillation is denied.  Accordingly, these claims must likewise be denied.  Gilbert, supra.  



ORDER

Entitlement to service connection for a lung condition, claimed as due to radiation exposure is denied.  

Entitlement to service connection for a heart condition, claimed as due to radiation exposure is denied.  

Entitlement to service connection for a atrial fibrillation, claimed as due to radiation exposure is denied.  

Entitlement to service connection for a vision condition, claimed as due to radiation exposure is denied.  

Entitlement to service connection for dizziness, claimed as due to radiation exposure is denied.  

Entitlement to service connection for lightheadedness, claimed as due to radiation exposure is denied.  

Entitlement to service connection for stress, claimed as due to radiation exposure is denied.  

Entitlement to service connection for chest pain, claimed as due to radiation exposure is denied.  

Entitlement to service connection for pneumonia, claimed as due to radiation exposure is denied.  

Entitlement to service connection for pleural effusion, claimed as due to radiation exposure is denied.  

Entitlement to service connection for paroxysmal atrial fibrillation, claimed as due to radiation exposure is denied.  


REMAND

A review of the Veteran's service treatment records discloses a May 1958 complaint of burning after urination of the penis, without discharge of any kind.  Urinalysis was normal and the prostate was nodular and boggy.  Chronic prostatitis was assessed.  However, no other complaints in this regard appear in the service treatment records and the Veteran's genitourinary system was normal at separation.  See June 1958 report of medical examination.   

Of record is a February 2003 private urology record.  This record documents a long standing history of intermittently weakened urinary stream that began having vague penile and suprapubic discomfort, as well as intermittent post-void sensation of urethral discomfort last fall.  Intermittent irritative and obstructive urinary symptoms and abnormal digital rectal examination with a normal PSA were assessed at this time.  

The fact that the Veteran apparently had prostate and urinary problems in service in conjunction with his complaints of long standing urinary problems, suggests that the Veteran may have a prostate condition attributable to service.  Accordingly, a VA examination is necessary to decide this claim. McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed benign prostatic hypertrophy.  The claims folder should be made available to the medical professional.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that benign prostatic hypertrophy (or any other diagnosed prostate condition) is attributable to service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


